Citation Nr: 0639890	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bipolar disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from September 1992 to 
February 1997.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for bipolar 
disorder and assigned an initial 30 percent disability 
rating.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In this case, the Board 
finds that additional evidentiary development is necessary in 
order to ensure that VA has fulfilled its duty to assist the 
veteran.  

In November 2005, the veteran submitted a completed VA Form 
21-4142, Authorization and Consent to Release Information, on 
which she indicated that she had been hospitalized for 
treatment of bipolar disorder at Brockton Hospital in 
September 2004.  Records from this facility have not yet been 
requested.  Thus, the RO must make reasonable efforts to 
obtain these records in accordance with 38 C.F.R. 
§ 3.159(c)(1).  

In addition, the Board notes that the veteran has not been 
examined for VA compensation purposes since November 2000.  
This has not escaped the attention of her representative, who 
requested a remand of this matter in May 2004 written 
arguments.  He indicated that the November 2000 VA 
psychiatric examination did not adequately reflect the 
current severity of the veteran's service-connected bipolar 
disorder.  Thus, the Board finds that a VA psychiatric 
examination is necessary.  38 C.F.R. § 3.159(c)(4).  

Finally, the Board notes that although the veteran was 
previously provided with a January 2003 VCAA notification 
letter as required by 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b), the United States Court of Appeals for Veterans 
Claims (Court) has since issued a decision imposing 
additional notification requirements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the notice 
requirements of 38 U.S.C.A. § 5103(a) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award).  The RO 
has not yet issued a letter complying with these additional 
requirements. Thus, a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided with a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact Brockton 
Hospital and request treatment records 
pertaining to the veteran's September 
2004 hospitalization for bipolar 
disorder.  

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of her service-
connected bipolar disorder.  The claims 
folder should be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to delineate the symptomatology 
resulting from the veteran's service-
connected bipolar disorder.  The examiner 
should also assign a numerical score on 
the Global Assessment of Functioning 
(GAF) scale.  The significance of the 
assigned numerical score should be 
explained.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remain denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



